Citation Nr: 1113531	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-32 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for neuropathic pain of the left lower extremity, as a residual of a snake bite.  

2.  Entitlement to an increased rating for a scar of the left lower extremity, as a residual of a snake bit, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans' Affairs (VA) Regional Office (RO) which granted service-connection for neuropathic pain of the left lower extremity, as a residual of a snake bite, and assigned an initial noncompensable disability rating, both effective September 29, 2006 (date of claim), and confirmed and continued a 10 percent rating for a scar, as a residual of a snake bite. 

Historically, a September 2007 Board decision denied increased staged ratings for posttraumatic stress disorder (PTSD).  The Board remanded the case for further development of the issues of entitlement to a total disability rating based on individual unemployability (TDIU rating) and entitlement to service connection for onychomycosis.  In a June 2008 rating decision, service connection for onychomycosis was granted.  

A November 2008 rating decision granted an increase in the noncompensable rating for neuropathic pain of the left lower extremity, as a residual of a snake bite, to 10 percent, effective September 29, 2006 (date of claim).  Because a claimant is presumed to seek the maximum benefit allowable, the grant of an increased rating during an appeal, but less than maximum assignable, does not abrogate the appeal and the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A November 2008 Board decision denied a TDIU rating.  

In August 2010, the Veteran failed to appear at a scheduled videoconference before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

By letter of July 2009 the Board notified the Veteran that his Motion for Reconsideration of the November 2008 Board denial of a TDIU rating had been received.  

An October 2009 rating decision granted service-connection for lumbosacral degenerative disc disease (DDD), as secondary to the service-connected disabilities affecting the left lower extremity, which was assigned an initial 20 percent disability rating.  Together with a 50 percent rating for posttraumatic stress disorder (PTSD); 10 percent for onychomycosis and dermatophytosis of the left great toe and toenail area; 10 percent for a scar, as a residual of a snake bite; and 10 percent for neuropathic pain of the left lower extremity, as a residual of a snake bite; the service-connected disorders now result in a combined disability evaluation of 70 percent.  This meets the percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a) (which had not been met at the time of the November 2008 Board denial of a TDIU rating). 

In January 2010 the Board denied the Veteran's Motion for Reconsideration of the November 2008 Board decision denying a TDIU rating.  Attached to that notice letter was information as to his appellate rights. 

Since the November 2008 Board decision denying a TDIU rating, the Veteran has continued to pursue a claim for a TDIU rating.  The Board notes that a September 2009 RO letter to the Veteran provided information relative to the "Veterans Claims Assistance Act (VCAA)" as to the claims for service-connection for a back disorder and a TDIU rating.  As to this, the October 2009 rating decision, which granted service-connection for lumbosacral DDD, did not formally adjudicate the TDIU rating claim and, so, the most recent claim for a TDIU rating remains pending.  

Accordingly, the issue of entitlement to a TDIU rating has been raised but not adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In support of his claim for service-connection for a back disorder the Veteran submitted a March 2009 statement from Dr. C. M. in which it was stated that the Veteran presented with chronic left foot pain just below the medial malleolus, secondary to the scars from a 1971 snake bite.  He also had back pain and these two disabilities prevented him from walking for any length of time, due to nerve entrapment, and from sitting for any length of time due to lumbosacral DDD.  Combined, these were so disabling that he was unable to do any gainful activity.  

Subsequently, the Veteran submitted VA Form 21-4142, Consent to Release Information to VA, which authorized VA to obtain records from Dr. C. M. whom the Veteran stated he still saw on occasions.  He also noted that he had been seen by Dr. E. Z. but he believed VA already had all treatment records of Dr. E. Z. and he was no longer seeing Dr. E. Z.  

It does not appear from the record that there has been any attempt to obtain the treatment records of Dr. C. M.  Since these appear to relate, at least in part, to treatment for the service-connected disabilities of the left lower extremity which are at issue in this appeal, they must be obtained prior to appellate adjudication.  

The most recent VA outpatient treatment (VAOPT) records on file do not post date November 3, 2008, and the Veteran maintains that he has continued to receive VAOPT.  

VA psychiatric examinations in February 2001 and February 2003 reported that the Veteran had not been employed since he had retired (in 1998).  Information from the Veteran's last employer indicates, as the Veteran now maintains, that his employment had been terminated in July 1998 (and not that he had retired).  

On VA examination in December 2008 the Veteran's left ankle reflex was 1+ and he had abnormal EMG and nerve conduction velocity studies showing minimal dysfunction of the left sural nerve.  On VA examination in September 2009, to evaluate whether the Veteran's claimed low back disorder was secondary to his service-connected disabilities of the left lower extremity, he was found to have decreased range of motion of the left ankle due to snake bite residuals.  Also, his left ankle reflex was absent.  These examinations suggest a possible worsening of the service-connected disabilities stemming from an inservice snake bite.  

An up-to-date examination for rating purposes is needed when required to verify the current severity of service-connected disability or when evidence indicates a material change in the disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

So, the Veteran should be afforded up-to-date official rating examination for the service-connected disabilities of the left lower extremity.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate steps to obtain any records, private or otherwise, of treatment or evaluation of the Veteran's service-connected disabilities of the left lower extremity which are not already on file. 

This should include the complete treatment records of Dr. C. M. as well as all VAOPT records since November 3, 2008 until the present.  

If obtained, these records should be associated with the claims files. 

2.  Schedule the Veteran for an examination for the purpose of determining the current extent and severity his service-connected neuropathic pain of the left lower extremity.  

If necessary, the claims folder should be made available to the examiner.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should be asked to identify all of the symptoms that result from the Veteran's service-connected neuropathic pain of the left lower extremity, to include all sensory and motor symptoms stemming therefrom. 

The examiner should specifically comment upon the impact of the Veteran's service connected disorder on employability, either alone or in conjunction with the Veteran's other service-connected disabilities. 

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

3.  Schedule the Veteran for an examination for the purpose of determining the current extent and severity his service-connected scar of the left lower extremity.  

If necessary, the claims folder should be made available to the examiner.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should be asked to identify all of the symptoms that result from the Veteran's service-connected scar of the left lower extremity, to include whether the scar is superficial, painful on examination, manifested by underlying soft tissue damage, i.e., a deep scar, the area of involvement (measured either in inches or centimeters), and all neurologic, muscular or other impairment of the left lower extremity due solely to the scar and not due to, and are distinguishable from, the service-connected neuropathic pain of the left lower extremity.  

The examiner should specifically comment upon the impact of the Veteran's service connected disorder on employability, either alone or in conjunction with the Veteran's other service-connected disabilities. 

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

4.  The Veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  If the benefits sought on appeal remain denied, the Veteran and any representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

